COWART, JOE A., Jr., Associate Judge.
The trial judge dismissed a complaint for eviction of a tenant from a mobile home lot because the complaint did not allege one of the grounds then contained in Section 83.271(1), F.S. The trial judge held the statute was exclusively applicable and de-dined to hold that an oral tenancy at will or from month to month of a mobile home lot was also subject to termination under Sections 83.01, 83.02, and 83.03, F.S.
Since this appeal was filed our Supreme Court has decided Stewart v. Green, 300 So.2d 889 (Fla.1974) and Palm Beach Mobile Homes, Inc. v. Strong, 300 So.2d 881 (Fla.1974). Those cases uphold the constitutionality of, and construe, the statute here in question and, at least by implication, indicate that the statute applies to all oral leases of mobile homes and mobile home lots. We find no basis for holding that the trial judge abused judicial discretion in determining $900.00 to be a reasonable attorney’s fee for counsel for the tenant.
The appealed judgments are
Affirmed.
CROSS and MAGER, JJ., concur.